TO BE PUBLISHED

               ~uprttttt         Movant states in his motion that he _has been indicted in the Hardin

Circuit Court for two offenses, Theft by Unlawful Taking over $10,000.00, and

Theft by Failure to Make Required Disposition over $10,000.00. These charges

arose as a result of misappropriating a client's funds for his own use. As a

result, Movant was temporarily suspended from the practice of law on April 27,

2017.

        ;Movant ·h~s had ail extensive disciplinary history including four private
                                                                         '
admonitions and a private reprimand with conditions. And as previously

noted, the KBA has no objection to the proposed discipline. In support, the

KBA cites two cases in which a voluntary disbarment was imposed. Sexton v.

Kentucky Bar Association, 253 S.W·.3d 54 (Ky. 2008); and Doan v. Kentucky Bar

Association, 276 S.W.3d 826 (Ky. 2009). The movan_t in Sexton volunta,rily
                                           .                 .
resigned and was permanently disba_.rred after he pled guilty to federal

indictments. The same sanction was granted in Doan after the movant had

already re.signed under terms of disbarment in Ohio as a res~lt of allegations

raised in an Ohio civil suit.

        Accordingly, it is hereby ORDERED that:

        1) Movant, Danny Perkins Butler, KBA Member No. 09930, is.

permanently disbarred from the practice of law in the Commonwealth of

Kentucky, effective upon the date of entry of this order, pending further orders

of this Court; and




                                         2
      2) Pursuant to SCR 3.450, Movant is directed to pay all costs associated

with these disciplinary proceedings, effective upon the date of entry of this

order, pending furtber orders of this .Court.

      All sitting. All concur.

      ENTERED: December 14, 2017.



                                      CHI




                                        3